Case 2:19-cv-13747-LVP-DRG ECF No. 16 filed 06/02/20       PageID.101    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

PRINCETERENCE FREDERICK
MADISON,

            Plaintiff,

                                             Civil Case No. 19-13747
v.                                           Honorable Linda V. Parker

EMPIRE FIRE AND MARINE
INSURANCE CO. and JOHN DOE,

          Defendants.
________________________________/

   OPINION AND ORDER DISMISSING PLAINTIFF’S COMPLAINT
PURSUANT TO EASTERN DISTRICT OF MICHIGAN LOCAL RULE 41.2

      On May 11, 2020, this Court issued a show cause order requiring Plaintiff to

notify the Court in writing within fourteen days as to whether he plans to move

forward with this action. (ECF No. 15.) In the order, the Court warned Plaintiff

that if he did not comply before the deadline expired, the matter would be

dismissed for failure to prosecute pursuant to Eastern District of Michigan Local

Rule 41.2. (Id.) The deadline has expired and Plaintiff has not contacted the Court

in writing or otherwise. The Court is therefore dismissing his Complaint pursuant

to Rule 41.2.




                                         1
Case 2:19-cv-13747-LVP-DRG ECF No. 16 filed 06/02/20          PageID.102    Page 2 of 5




                                     Background

      On November 18, 2019, Plaintiff, with the assistance of counsel, filed this

lawsuit against Defendants. On February 14, 2020, Plaintiff’s counsel moved to

withdraw based on a total breakdown of the attorney-client relationship, at least

partially due to counsel’s inability to contact Plaintiff at any of the addresses and

phone numbers counsel had for him. (ECF No. 7.) Defendant did not oppose the

motion. (ECF No. 9.)

      On March 13, 2020, this Court issued an order setting a telephonic motion

hearing with respect to counsel’s motion for March 26, 2020. (ECF No. 10.) The

Court ordered Plaintiff to attend and directed Plaintiff’s counsel to serve a copy of

the motion to withdraw and the Court’s order on Plaintiff at least ten days prior to

the hearing. (Id.) On March 25, 2020, Plaintiff’s counsel filed documentation

reflecting his unsuccessful attempts to serve Plaintiff in person and by mail. (ECF

No. 11.) The mailings to Plaintiff were returned and marked undeliverable. (Id.)

      Plaintiff failed to appear for the telephonic hearing on March 26, 2020. On

that date, the Court granted counsel’s motion to withdraw and issued an opinion

and order to that effect. (ECF No. 13.) In the order, the Court stayed the matter

for thirty days to allow Plaintiff to retain new counsel and instructed Plaintiff that

the matter will move forward after that period whether Plaintiff retains new

counsel or is proceeding pro se. (Id.) The Court also instructed Plaintiff’s counsel

                                           2
Case 2:19-cv-13747-LVP-DRG ECF No. 16 filed 06/02/20           PageID.103     Page 3 of 5




to serve a copy of the decision on Plaintiff and to file a certificate of service.

Counsel filed a proof of service on April 8, 2020, indicating that he mailed the

materials to Plaintiff, but they were returned to sender. (Id. at 14.)

      The Court entered its show cause order on May 11, 2020, after the 30-day

stay had expired and no attorney had entered an appearance on behalf of Plaintiff

and Plaintiff had not otherwise contacted the Court or taken any action in this

matter. (ECF No. 15.) The Court mailed the show cause order to Plaintiff at an

address in Southfield, Michigan. Plaintiff did not respond to the show cause order.

      The Sixth Circuit has identified four factors for a court to consider in

deciding whether to dismiss a case for failure to prosecute:

             (1) whether the party’s failure is due to willfulness, bad
             faith, or fault; (2) whether the adversary was prejudiced
             by the dismissed party’s conduct; (3) whether the
             dismissed party was warned that failure to cooperate
             could lead to dismissal; and (4) whether less drastic
             sanctions were imposed or considered before dismissal
             was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (citing Knoll v.

American Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999)). “‘Although

typically none of the factors is outcome dispositive, … a case is properly dismissed

by the district court where there is a clear record of delay or contumacious

conduct.’” Shafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir.

2008) (quoting Knoll, 176 F.3d at 363).

                                            3
Case 2:19-cv-13747-LVP-DRG ECF No. 16 filed 06/02/20          PageID.104     Page 4 of 5




      There must be “‘a clear record of delay or contumacious conduct.’”

Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (quoting Freeland v.

Amigo, 103 F.3d 1271, 1277 (6th Cir. 1997)). Contumacious conduct is “behavior

that is ‘perverse in resisting authority’ and ‘stubbornly disobedient.’” Id. at 704-05

(quoting Schafer, 529 F.3d at 737) (additional quotation marks and citation

omitted). “The plaintiff’s conduct must display either an intent to thwart judicial

proceedings or a reckless disregard for the effect of [her] conduct on those

proceedings.” Id. at 705 (additional quotation marks and citation omitted).

      Here, the record demonstrates such delay. As detailed above, Plaintiff has

ignored these proceedings and the Court’s orders. Plaintiff failed to respond to his

attorney’s communications to enable counsel to pursue this litigation on his behalf.

He has failed to apprise the Court of his current contact information and/or respond

to the Court’s orders. The Court has attempted to warn Plaintiff that his failure to

cooperate could lead to dismissal. To the extent those warnings have not reached

Plaintiff, it is due to Plaintiff’s reckless disregard of these proceedings. For the

same reason, the Court sees no utility in considering or imposing lesser sanctions.

      Taken together, the relevant factors support dismissal of this lawsuit with

prejudice for failure to prosecute.

      Accordingly,




                                           4
Case 2:19-cv-13747-LVP-DRG ECF No. 16 filed 06/02/20   PageID.105     Page 5 of 5




      IT IS ORDERED that Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE pursuant to Eastern District of Michigan Local Rule 41.2.

      IT IS SO ORDERED.

                                          s/ Linda V. Parker
                                          LINDA V. PARKER
                                          U.S. DISTRICT JUDGE

 Dated: June 2, 2020




                                      5
